DETAILED ACTION

Election/Restrictions
Applicant elected Species I in the reply filed on March 7, 2022.  
New claims 36, 38 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (as indicated in the claims listing filed on August 18, 2022), there being no allowable generic or linking claim. 
Specification
The disclosure is objected to because of the following informalities: On page 9, line 5, “top” should be changed to --front-- (see page 15, line 1).  
Appropriate correction is required.
Claim Objections
Claim 29 is objected to because of the following informalities:  In line 17, “a release” should be changed to --the release--.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  In line 1, “a release” should be changed to --the release--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-19, 21, 22, 24, 26, 27, 29-35, 37, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “A frontal airbag for vehicle occupants”, and the claim also recites “especially a passenger airbag” which is the narrower statement of the range/limitation. Also in the present instance, claim 15 recites the broad recitation “the contact panel is composed of plural interconnected strip-shaped cut parts which extend vertically in the inflated state of the frontal airbag, the cut parts being interconnected at the edges thereof”, and the claim also recites “especially wherein the tension means are disposed in the connection area of the neighboring cut parts” which is the narrower statement of the range/limitation. Also in the present instance, claim 17 recites the broad recitation “the release device includes an electrically activatable drive”, and the claim also recites “especially a pyrotechnic drive” which is the narrower statement of the range/limitation. Also in the present instance, claim 21 recites the broad recitation “at least several”, and the claim also recites “preferably all” which is the narrower statement of the range/limitation. Also in the present instance, claim 22 recites the broad recitation “at least several”, and the claim also recites “preferably all” which is the narrower statement of the range/limitation. Also in the present instance, claim 24 recites the broad recitation “at least several”, and the claim also recites “preferably all” which is the narrower statement of the range/limitation (two places). Also in the present instance, claim 29 recites the broad recitation “A frontal airbag for vehicle occupants”, and the claim also recites “especially a passenger airbag” which is the narrower statement of the range/limitation. Also in the present instance, claim 31 recites the broad recitation “the release device includes an electrically activatable drive”, and the claim also recites “especially a pyrotechnic drive” which is the narrower statement of the range/limitation. Also in the present instance, claim 33 recites the broad recitation “the contact panel is composed of plural interconnected strip-shaped cut parts which extend vertically in the inflated state of the frontal airbag, the cut parts being interconnected at the edges thereof”, and the claim also recites “especially wherein the tension means are disposed in the connection area of the neighboring cut parts” which is the narrower statement of the range/limitation. Also in the present instance, claim 34 recites the broad recitation “at least several”, and the claim also recites “preferably all” which is the narrower statement of the range/limitation. Also in the present instance, claim 35 recites the broad recitation “at least several”, and the claim also recites “preferably all” which is the narrower statement of the range/limitation. Also in the present instance, claim 37 recites the broad recitation “at least several”, and the claim also recites “preferably all” which is the narrower statement of the range/limitation (two places). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 34 recites the limitation "the cut parts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the cut parts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the cut parts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the cut parts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 32 are previously recited in claim 29.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 15-19, 21, 22, 24, 26, 27, 29-31, 33-35, 37, 39 and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/Primary Examiner, Art Unit 3614